Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 1 of 13 PageID #:2435




        EXHIBIT B
                                                Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 2 of 13 PageID #:2436


                                                                                     Exhibit B
                                                     In re TikTok, Inc. Consumer Privacy Litigation, MDL No. 2948, 20-cv-4699
                                                                       Table of Comparable Privacy Settlements

                    PRIMARY          AVAILABLE                                                                                                EST.
                                                                                                     ARB                                                                                     CLASS MEMBER
 CASE NAME           CLAIMS          STATUTORY                         FACTS                                      KEY FACTORS                CLASS    TOTAL SETTLEMENT FUND
                                                                                                    RISK?                                                                                      RECOVERY
                    ASSERTED          DAMAGES                                                                                                 SIZE
In re Netflix       Video Privacy    $2,500 (VPPA)   Asserted that Netflix unlawfully stored the     NO     •   Conceded data collection.     62M    Cy pres only distribution of $9             $0.00
Privacy Litig.,     Protection Act                   financial information and viewing history of           •   Dispute over legality of             million to 20 non-profit
No. 11-cv-00379,       (VPPA)                        former customers who canceled their                        collection and disclosure.           organizations.
2013 U.S. Dist.                                      accounts.                                              •   Edelson was plaintiffs’
LEXIS 37286                                                                                                     counsel and claimed that             Counsel (Jay Edelson) stated that:
(N.D. Cal. Mar.                                                                                                 settlement was on par with
18, 2013) (final                                                                                                Lane v. Facebook                     cy pres was reasonable given that
approval order);                                                                                                (described below).                   direct distribution would have
see also Nos. 13-                                                                                                                                    provided approx. $0.14 per class
15723, 13-15733,                                                                                                                                     member.
13-15734, 13-
15751, 13-15759                                                                                                                                      the cy pres settlement provides
(9th Cir.)                                                                                                                                           consumers with “relief in excess of
                                                                                                                                                     what could reasonably be expected
(Jay Edelson was                                                                                                                                     from trial.”
counsel)
                                                                                                                                                     “class counsel calculated the net
                                                                                                                                                     present value of the case to be
                                                                                                                                                     approximately $6.4 million
                                                                                                                                                     plus attorneys’ fees and costs”

                                                                                                                                                     “regardless of the likelihood of
                                                                                                                                                     certifying a class and prevailing on
                                                                                                                                                     the merits of the Disclosure Claims,
                                                                                                                                                     given that Netflix’s theoretical
                                                                                                                                                     liability exceeded $150 billion, both
                                                                                                                                                     constitutional and pragmatic
                                                                                                                                                     concerns suggested that no court
                                                                                                                                                     would award such an amount, and,
                                                                                                                                                     in class counsel’s opinion, a best-
                                                                                                                                                     case recovery for those claims
                                                                                                                                                     would be $3 million.”
                                                   Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 3 of 13 PageID #:2437




                      PRIMARY           AVAILABLE                                                                                                 EST.
                                                                                                          ARB                                                                                   CLASS MEMBER
 CASE NAME             CLAIMS           STATUTORY                          FACTS                                      KEY FACTORS                CLASS   TOTAL SETTLEMENT FUND
                                                                                                         RISK?                                                                                    RECOVERY
                      ASSERTED           DAMAGES                                                                                                  SIZE
Missaghi v.              VPPA           $2,500 (VPPA)   Alleged that Blockbuster unlawfully kept a        NO     • Video tape service provider    20M    No monetary recovery to the class            $0.00
Blockbuster,                                            digital dossier on millions of consumers.                  conceded.                              or cy pres relief; injunction only
LLC, No. 0:11-                                          Plaintiffs asserted that Blockbuster’s records           • Consumers were actually
cv-02559-JRT-                                           contained PII, credit card information, and                identified.
JSM (D. Minn.)                                          video preferences and viewing histories.                 • Ability to pay was an issue
                                                                                                                   and thus, injunctive relief
                                                                                                                   was focal point.
(Jay Edelson was                                                                                                 • Early settlement (motion to
counsel)                                                                                                           dismiss was filed but never
                                                                                                                   briefed; motion
                                                                                                                   subsequently withdrawn
                                                                                                                   and case settled).
Turner v. Storm8,   Computer Fraud          None        Alleged that Defendant improperly utilized        NO     • Parties identified at         2.1M     No monetary relief provided. In-     Points only; no money
LLC, No. 09-cv-     and Abuse Act                       gaming software to remove, collect, and                    mediation several                      kind relief only consisting of 45
05234-CW, 2010         (CFAA)                           store consumers’ wireless telephone numbers                potentially viable defenses           Points per device owned. Value of
U.S. Dist. LEXIS                                        without authorization.                                     and reached largely in-kind              points was represented to be
145536 (N.D.        California Unfair                                                                              relief-based settlement in            equivalent to $3.75 per device per
Cal. July 30,       Competition Law                                                                                light of complexity and                 Class Member. The relief was
2010)                    (UCL)                                                                                     uncertainty of continued                 represented to have a “total
(preliminary                                                                                                       litigation.                            purchase value of approximately
approval order)       California’s                                                                                                                                  $7,875,000.”
                    Computer Crime
(Edelson             Law (CCCL)
McGuire, LLP
was counsel)          And others.




                                                                                                           2
                                                     Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 4 of 13 PageID #:2438




                      PRIMARY            AVAILABLE                                                                                                EST.
                                                                                                          ARB                                                                                     CLASS MEMBER
 CASE NAME             CLAIMS            STATUTORY                         FACTS                                      KEY FACTORS                CLASS    TOTAL SETTLEMENT FUND
                                                                                                         RISK?                                                                                      RECOVERY
                      ASSERTED            DAMAGES                                                                                                 SIZE
In re                   Stored             $10,000       Class action against Internet advertising        NO     • Case dismissed on             100M    No monetary recovery for the class;             $0.00
DoubleClick Inc.     Communications      (Wiretap Act)   corporation relating to corporation’s storage             pleadings. See In Re                  only injunctive relief and attorneys’
Privacy                Act (SCA)                         of “cookies” on Internet users’ hard drives.              DoubleClick, Inc. Privacy                             fees
Litigation, No.                          $1,000 (SCA)                                                              Litig., 154 F. Supp .2d 497
00-CV-0641.            Wiretap Act                                                                                 (S.D.N.Y. 2001).
2002 U.S. Dist.                                                                                                  • Settlement reached after
LEXIS 27009               CFAA                                                                                     filing of notice of appeal.
(S.D.N.Y. May                                                                                                    • DoubleClick committed to
23, 2002) (final     Related state law                                                                             a series of privacy
approval order)           claims                                                                                   protections for consumers,
                                                                                                                   including better disclosure
                                                                                                                   of how data will be used
                                                                                                                   and a promise to purge old
                                                                                                                   consumer data. The
                                                                                                                   company also served 300
                                                                                                                   million banner ads with
                                                                                                                   information for consumers
                                                                                                                   about Internet privacy.
In re Sony PS3            CFAA              None         Alleged that Sony marketed “Fat PS3” as          NO     • Claims-Made                    10M     Claims made settlement only; no        Monetary relief
"Other OS"                                               having the ability to run an alternative                                                                 settlement fund                available to each class
Litig., No. 10-cv-                                       operating system such as Linux in addition                                                                                              member less than
01811, 2017 U.S.                                         to the native game operating system (“Other                                                          Total paid was $3,750,000          $0.25, ultimate payout
Dist. LEXIS                                              OS”), and that SCEA subsequently removed                                                            (inclusive of Notice/Admin,         was approximately
203402 (N.D.                                             the “Other OS” functionality via firmware                                                        Fees/Costs; Service Awards/Valid       $10 per claimant.
Cal. Nov. 21,                                            update 3.21, harming PS3 purchasers.                                                              Claims); Fees and costs awarded
2017)                                                                                                                                                    were $1,250,000.00, Service awards
(preliminary                                                                                                                                                  in aggregate were $17,500.
approval order)




                                                                                                           3
                                                    Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 5 of 13 PageID #:2439




                      PRIMARY           AVAILABLE                                                                                                     EST.
                                                                                                            ARB                                                                                     CLASS MEMBER
 CASE NAME             CLAIMS           STATUTORY                          FACTS                                         KEY FACTORS                 CLASS   TOTAL SETTLEMENT FUND
                                                                                                           RISK?                                                                                      RECOVERY
                      ASSERTED           DAMAGES                                                                                                      SIZE
In re Google Inc.       Stored            $10,000       Alleged that Google circumvented users’             NO     •   Variety of non-BIPA           100M+              Cy pres only                    $0.00
Cookie               Communications     (Wiretap Act)   privacy to secretly track their online activity.               privacy violations.
Placement              Act (SCA)                                                                                   •   Third Circuit affirmed                 Google agreed to pay $5.5 million
Consumer                                $1,000 (SCA)                                                                   district court dismissal of                to nonprofit or educational
Privacy               Wiretap Act                                                                                      the three federal statutory           institutions for public awareness of
Litigation, No.                                                                                                        causes of action; common                        privacy concerns.
1:12-md-02358,           CFAA                                                                                          law claims sustained.
(D. Del.)
                        California
Note: Settlement      Constitutional
was finally          Right to Privacy
approved in 2016;     Common law
Third Circuit            claims
remanded for
issues related to
cy pres recipients
and release of
claims. Parties
agreed to third
party neutral to
choose cy pres
recipients.
Settlement
pending approval.




                                                                                                             4
                                                   Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 6 of 13 PageID #:2440




                      PRIMARY           AVAILABLE                                                                                             EST.
                                                                                                     ARB                                                                     CLASS MEMBER
 CASE NAME             CLAIMS           STATUTORY                       FACTS                                     KEY FACTORS                CLASS   TOTAL SETTLEMENT FUND
                                                                                                    RISK?                                                                      RECOVERY
                      ASSERTED           DAMAGES                                                                                              SIZE
In re Google              SCA           $1,000 (SCA)   Challenged Google’s practice of disclosing    NO     •   Variety of non-BIPA          129M          Cy pres only.         $0.00
Referrer Header                                        search terms to third parties, alleged to                privacy violations.
Privacy             Unjust Enrichment                  contain user’s personal information.                 •   Admitted “novel” theory of
Litigation, No.                                                                                                 liability.
5:10-cv-04809        Other common
(N.D. Cal.)           law claims.

Note: Settled in
2013; finally
approved in 2015;
affirmed on
appeal to Ninth
Circuit; vacated
and remanded by
the Supreme
Court in 2019 for
issues related to
standing; case is
now pending
again.




                                                                                                      5
                                                      Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 7 of 13 PageID #:2441




                      PRIMARY             AVAILABLE                                                                                                 EST.
                                                                                                          ARB                                                                                          CLASS MEMBER
 CASE NAME             CLAIMS             STATUTORY                         FACTS                                      KEY FACTORS                 CLASS       TOTAL SETTLEMENT FUND
                                                                                                         RISK?                                                                                           RECOVERY
                      ASSERTED             DAMAGES                                                                                                  SIZE
In re Carrier iQ,      Wiretap Act          $10,000       Alleged that Carrier IQ developed software      NO     •   Variety of non-BIPA              79M      $9 Million Fund with $2.25 million     Total fund made $0.30
Inc., Consumer                            (Wiretap Act)   which collected and transferred sensitive                  privacy violations.            devices   in attorneys’ fees and approximately    available to each class
Privacy Litig.,     Violations of state                   data from cell phones.                                 •   Wiretap claims dismissed.     involved     $1 million in administration costs.   member; actual claims
No. 3:12-md-           privacy acts                                                                              •   Court found no secondary        (appx     Settlement notice disclosed that, in    rate of 0.14% led to
2330, 2016 U.S.                                                                                                      liability under the ECPA.        30M       the event of unanticipated volume     payment of about $140
Dist. LEXIS         Violations of state                                                                                                              users)       of claims, no money could be          per class member.
114235 (N.D.            consumer                                                                                                                                  available and funds would be
Cal. Aug. 25,        protection acts,                                                                                                                             distributed cy pres to privacy
2016) (final            including                                                                                                                                           advocates.
approval order)      California UCL

                    Magnuson-Moss
                     Warranty Act

                      Common law
                    implied warranty
                         claim

T.K. ex rel.              VPPA            $2,500 (VPPA)   Alleges that defendants violated privacy       YES     •   Conceded data collection        6M         $1.1 million fund (pending final              $0.19
Leshore v.                                                laws, including the Children’s Online                      and disclosure.                                       approval).
Bytedance Tech.                                           Privacy Protection Act by tracking,                    •   Dispute over binding
Co., No. 1:19-cv-                                         collecting, and disclosing personally                      arbitration and preemption.
07915 (N.D. Ill.)                                         identifiable information and viewing data of           •   Settled pre-litigation.
                                                          minors under the age of 13 without seeking
Note: Pending                                             parental consent.
final approval.




                                                                                                           6
                                           Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 8 of 13 PageID #:2442




                    PRIMARY    AVAILABLE                                                                                              EST.
                                                                                              ARB                                                                        CLASS MEMBER
 CASE NAME           CLAIMS    STATUTORY                        FACTS                                      KEY FACTORS               CLASS   TOTAL SETTLEMENT FUND
                                                                                             RISK?                                                                         RECOVERY
                    ASSERTED    DAMAGES                                                                                               SIZE
In re Google LLC     Wiretap     $10,000       Claimed Google illegally collected user        NO     •   Conceded data collection.    60M        $13 million cy pres.        $0.00
Streetview Elec.      Act      (Wiretap Act)   information when consumers used public                •   Dispute over disclosure
Communications                                 Wi-Fi.                                                    and statutory wording.
Litig., No. 3:10-
md-02184, 2020
U.S. Dist. LEXIS
47928 (N.D. Cal.
Mar. 18, 2020)
(final approval
order)
In re Google          SCA      $1,000 (SCA)    Concerned Google Buzz, a social networking     NO     •   Conceded data collection.    37M        $8.5 million cy pres.       $0.00
Buzz User                                      and messaging tool that integrates with               •   Dispute over consent and
Privacy Litig.,                                Gmail and other Google services. The                      statutory wording.
No. 5:10-cv-                                   default “auto-follow” feature alleged to
00672 (N.D. Cal.)                              reveal private information about its users.




                                                                                               7
                                                      Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 9 of 13 PageID #:2443




                       PRIMARY            AVAILABLE                                                                                                  EST.
                                                                                                            ARB                                                                           CLASS MEMBER
 CASE NAME              CLAIMS            STATUTORY                          FACTS                                       KEY FACTORS                CLASS    TOTAL SETTLEMENT FUND
                                                                                                           RISK?                                                                            RECOVERY
                       ASSERTED            DAMAGES                                                                                                   SIZE
In re Vizio, Inc.,        VPPA            $2,500 (VPPA)   Alleged that Vizio secretly tracked—for          YES     •   Conceded data collection      16M        $17M settlement fund.    $1.06 made available
Consumer                                                  three years—what people were watching on                     and disclosure.                                                     to each customer
Privacy Litig.,         Wiretap Act         $10,000       about 16 million smart TVs. Plaintiffs                   •   Dispute over whether data                                           before attorneys’
No. 8:16-ml-                              (Wiretap Act)   claimed that Vizio not only collected                        taken = PII and its value.                                              fees/costs.
02693, 2019 U.S.      California UCL                      consumers’ viewing histories and
Dist. LEXIS                                               information about their digital identities but                                                                                   Actual payout was
140502 (C.D. Cal.       Other state-                      also sold that information to other companies                                                                                  approximately $18 per
Aug. 14, 2019)       specific statutory                   without the consumers’ consent.                                                                                                          tv.
(judgment); see        claims under
also ECF No. 337        California,
(07/31/2019 final      Florida, New
approval order).           York,
                     Massachusetts and
                      Washington law

                       Common Law
                       claims: unjust
                     Enrichment/Quasi-
                          Contract;
                     Privacy Violation
                          Based on
                      Intrusion; Fraud
                        by Omission


Sekura v. L.A.       Illinois Biometric   $5,000/$1,000   Alleged L.A. Tan violated BIPA by                 NO     •   Conceded use of biometric    37,822       $1.5 settlement fund.          $39.66
Tan Enters., Inc.,       Information         (BIPA)       collecting Illinois customers’ fingerprints                  identifier.
No. 2015 CH              Privacy Act                      without obtaining their informed written                 •   Dispute over proper
16694 (Ill. Cir.           (BIPA)                         consent.                                                     defendant (third-party
Ct.)                                                                                                                   provider).

(Edelson PC was
counsel)




                                                                                                             8
                                                Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 10 of 13 PageID #:2444




                     PRIMARY         AVAILABLE                                                                                                      EST.
                                                                                                        ARB                                                                                    CLASS MEMBER
 CASE NAME            CLAIMS         STATUTORY                          FACTS                                        KEY FACTORS                   CLASS     TOTAL SETTLEMENT FUND
                                                                                                       RISK?                                                                                     RECOVERY
                     ASSERTED         DAMAGES                                                                                                       SIZE
Prelipceanu v.       Illinois BIPA   $5,000/$1,000   Alleged that Defendant utilized biometric          NO     •   Conceded use of biometric       170,000     $7 million settlement fund.    $41.18 made available
Jumio Corp., No.                        (BIPA)       software that collected consumers’ biometric                  identifier.                                                                  to class members
2018 CH 15883                                        information in the form of scans of their                 •   Dispute over proper                                                          before attorneys’
(Ill. Cir. Ct.)                                      facial geometry for identity and/or age                       defendant (third-party                                                           fees/costs.
                                                     verification purposes.                                        provider).
In re Facebook       Illinois BIPA   $5,000/$1,000   Alleged that Defendant utilized biometric          NO     •   Conceded use of biometric        6.9M      $650 million settlement fund.     $342 paid to each
Biometric Info.                         (BIPA)       software that collected consumers’ biometric                  identifier / “detects faces.”                                                   claimant.
Privacy Litig.,                                      information in the form of scans of their                 •   Violated prior FTC consent
No. 3:15-cv-                                         facial geometry when photos are                               decree on biometrics.
03747, 2021 U.S.                                     uploaded/tagged on Facebook.                              •   Settlement occurred on eve
Dist. LEXIS                                                                                                        of trial after plaintiffs had
36801 (N.D. Cal.                                                                                                   defeated motions on
Feb. 26, 2021)                                                                                                     pleadings and for summary
(final approval                                                                                                    judgment.
order)

(Jay Edelson was
counsel)
Lane v.                 CFAA         $2,500 (VPPA)   Facebook launched “Beacon” as part of its          NO     •   Agreement was challenged         3.6M          $9.5M cy pres only.         $0.00
Facebook, Inc.,                                      advertisement system that sent data from                      by some of the class
No. 5:08–cv–            VPPA           $10,000       external websites to Facebook, for the                        members, who argued that
03845–RS, 2010                       (Wiretap Act)   purpose of allowing targeted advertisements                   the deal (which involved
U.S. Dist. LEXIS     Wiretap Act                     and allowing users to share their activities                  cy pres relief only) was
24762 (N.D. Cal.                                     with their friends, resulting in users’ private               underfunded, and that
Mar. 17, 2010)                                       information being posted on Facebook                          Facebook should not get a
(final approval                                      without the users’ consent.                                   seat on the trust fund’s
order); aff’d, 696                                                                                                 board to help decide where
F.3d 811 (9th Cir.                                                                                                 the money would go. The
2012)                                                                                                              Ninth Circuit disagreed
                                                                                                                   and affirmed the
                                                                                                                   settlement.




                                                                                                         9
                                                   Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 11 of 13 PageID #:2445




                     PRIMARY           AVAILABLE                                                                                                EST.
                                                                                                       ARB                                                                                     CLASS MEMBER
 CASE NAME            CLAIMS           STATUTORY                          FACTS                                     KEY FACTORS                CLASS    TOTAL SETTLEMENT FUND
                                                                                                      RISK?                                                                                      RECOVERY
                     ASSERTED           DAMAGES                                                                                                 SIZE
Campbell v.          Wiretap Act         $10,000        Alleged that Facebook scanned private          NO     •   Court granted motion to      >100M     Business practices and privacy           $0.00 (business
Facebook, Inc.,                        (Wiretap Act)    messages looking for links to web pages,                  dismiss, dismissing CIPA               changes only. Court awarded          practices changes and
No. 13-cv-05996,      California                        also known as URLs, contained in those                    claim in part and UCL                  $3,895,000 in attorneys’ fees.       injunctive relief only).
2017 U.S. Dist.      Invasion of       $5,000 (CIPA)    messages, and that if a message contained a               claim.
LEXIS 132624         Privacy Act                        URL, Facebook would collect that                      •   Court certified injunctive
(N.D. Cal. Aug.        (CIPA)                           information and use it in a variety of ways               and declaratory relief for
18, 2017) (final                                        without the user’s consent.                               class only.
approval order);    California UCL                                                                            •   Facebook challenged
aff’d, 951 F.3d                                                                                                   standing on appeal under
1106 (9th Cir.                                                                                                    Spokeo.
2020)
Fraley v.           California Civil   $750 or actual   Alleged Facebook misappropriated user          NO     •   Court rejected Defendant’s    150M    Initial cy pres only proposal was              $15
Facebook Inc.,       Code § 3344         damages,       likenesses in advertisements called                       standing arguments on                       rejected by the Court.
No. 11-cv-01726                         whichever is    “Sponsored Stories.”                                      motion to dismiss.
RS, 966 F. Supp.                          greater                                                                                                      Settlement was revised to create $20
2d 939 (N.D. Cal.                                                                                                                                            million settlement fund.
2013) (final
approval order)                                                                                                                                             Ultimately, class members
                                                                                                                                                         submitted only 614,000 claims (a
                                                                                                                                                             claims rate of 0.4%), thus
                                                                                                                                                           undersubscribing the fund and
                                                                                                                                                       allowing the Court room to augment
                                                                                                                                                       claim values upwards to $15. Fraley
                                                                                                                                                        v. Facebook, Inc., 966 F. Supp. 2d
                                                                                                                                                            939, 944 (N.D. Cal. 2013).




                                                                                                        10
                                                  Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 12 of 13 PageID #:2446




                     PRIMARY           AVAILABLE                                                                                                 EST.
                                                                                                     ARB                                                                                           CLASS MEMBER
 CASE NAME            CLAIMS           STATUTORY                         FACTS                                      KEY FACTORS                 CLASS      TOTAL SETTLEMENT FUND
                                                                                                    RISK?                                                                                            RECOVERY
                     ASSERTED           DAMAGES                                                                                                  SIZE
In re Lenovo            CFAA             $10,000       Alleged that co-defendant Superfish’s         NO       •   State statutory claims        797,000               Superfish:                   Approx. $40/device.
Adware Litig.,                         (Wiretap Act)   “VisualDiscovery” software, which Lenovo                   dismissed at pleadings                     $1,000,000, non-reversionary;
No. 15-md-           California's                      had preinstalled on its laptops, created                   stage.
02624-HSG, 2019    Computer Crime                      performance, privacy, and security issues.             •   Indirect purchaser class                            Lenovo:
U.S. Dist. LEXIS        Law                                                                                       certified (certification                   $7,300,000 non-reversionary
69797 (N.D. Cal.                                                                                                  denied for direct purchaser              payment added to the $1,000,000
Apr. 24, 2019)       Wiretap Act                                                                                  class).                                        Superfish payment.
(final approval                                                                                               •   “Here, assuming a 15%
order)                                                                                                            claims rate, Plaintiffs
                                                                                                                  estimate that recoveries
                                                                                                                  under the short form claim
                                                                                                                  option will be
                                                                                                                  approximately $40 per
                                                                                                                  computer, and the total
                                                                                                                  settlement amount
                                                                                                                  constitutes approximately
                                                                                                                  24% of Plaintiffs’
                                                                                                                  maximum possible
                                                                                                                  recovery at trial.” In re
                                                                                                                  Lenovo Adware Litig., No.
                                                                                                                  15-md-02624-HSG, 2018
                                                                                                                  U.S. Dist. LEXIS 198909,
                                                                                                                  at *30-31 (N.D. Cal. Nov.
                                                                                                                  21, 2018).
McDonald v.         Intrusion Upon        None         Alleged gaming apps collected behavioral     YES in    •   Settlements have no                        Injunctive-only relief. Privacy      $0.00 (injunctive relief
Kiloo A/S, No.         Seclusion                       data for delivery to target advertising to   one of        obvious deficiencies and                 protections including, for example,             only).
17-cv-04344-JD,                                        children, without disclosure or consent.       the         provide broad injunctive                limitations on child-directed apps so
2020 U.S. Dist.        California                                                                   related       relief to improve privacy               that only contextual (not behavioral)       (pending final
LEXIS 175865         Constitutional                                                                 actions       protections for children.                 advertising is served to children           approval).
(N.D. Cal. Sep.     Right to Privacy                                                                          •   While the settlement did                            under age 13.
24, 2020)                                                                                                         not provide monetary
(preliminary        California UCL                                                                                relief, it did not release
approval order)                                                                                                   damages for class members
                    other New York                                                                                of their children, except
Note: Pending      and Massachusetts                                                                              class representatives.
final approval.     state-law claims




                                                                                                      11
                                                     Case: 1:20-cv-04699 Document #: 137-2 Filed: 03/23/21 Page 13 of 13 PageID #:2447




                       PRIMARY            AVAILABLE                                                                                                  EST.
                                                                                                          ARB                                                                                          CLASS MEMBER
 CASE NAME              CLAIMS            STATUTORY                         FACTS                                      KEY FACTORS                  CLASS      TOTAL SETTLEMENT FUND
                                                                                                         RISK?                                                                                           RECOVERY
                       ASSERTED            DAMAGES                                                                                                   SIZE
Moreno v. S.F.         California’s       $2,500 (CCIA)   Alleged that Bay Area Rapid Transit’s           NO     •   The court previously                       Injunctive relief only; application   $0.00 (injunctive relief
Bay Area Rapid           Cellular                         collection of cell phone identifiers and                   dismissed many claims and                will not collect International Mobile            only).
Transit Dist., No.   Communications                       location data via its mobile application was               a motion to dismiss the                    Equipment Identity numbers and
17-cv-02911-JSC,     Interception Act                     wrongful.                                                  remaining claims was                        will only collect a limited set of     (Note: Only class
2019 U.S. Dist.           (CCIA)                                                                                     pending.                                 information; future compliance with        named plaintiffs
LEXIS 13309                                                                                                      •   The decision to stop                        CCIA; reasonable efforts not to        released damages
(N.D. Cal. Jan.       Intrusion Upon                                                                                 collecting data came as a                   retain geolocation data for more            claims).
28, 2019) (final        Seclusion;                                                                                   result of class counsel’s                           than three years.
approval order)          California                                                                                  efforts.
                       Constitutional                                                                            •   As long as the parties have
(Edelson PC was      Right to Privacy;                                                                               sufficient information to
counsel)             and other claims                                                                                make an informed
                      were dismissed                                                                                 decision, formal discovery
                                                                                                                     is not required; the parties
                                                                                                                     evaluated the strengths and
                                                                                                                     weaknesses of the claims
                                                                                                                     through motion practice.
In re LinkedIn       California UCL           None        Alleged defendant’s lax security allowed        NO     •   Relatively novel               800,000      $1.25 million settlement fund.           $1.56 per class
User Privacy                                              website member’s passwords to be stolen,                   overpayment theory of                                                                   member.
Litig., 309 F.R.D.   Breach of Contract                   including for those members who paid a fee                 liability and damages, in
573 (N.D. Cal.                                            for the service.                                           that defendant promised
2015) and 12-cv-                                                                                                     “industry standard” data
03088, ECF No.                                                                                                       security.
136 (preliminary                                                                                                 •   $14.81 per claimant was a
approval order)                                                                                                      significant portion (approx.
                                                                                                                     30%) of recovery class
(Jay Edelson was                                                                                                     members could expect if
counsel)                                                                                                             successful at trial.
                                                                                                                 •   Formal discovery was not a
                                                                                                                     requirement for approval,
                                                                                                                     “the parties investigated
                                                                                                                     the claims before settling,
                                                                                                                     and had sufficient
                                                                                                                     information to make an
                                                                                                                     informed decision.”




                                                                                                           12
